CASE 0:19-cv-01101-DSD-HB Doc. 177-6 Filed 01/15/21 Page 1 of 3




            EXHIBIT F
                      CASE 0:19-cv-01101-DSD-HB Doc. 177-6 Filed 01/15/21 Page 2 of 3




From:                                        Olena Savytska <OSavytska@llrlaw.com>
Sent:                                        Tuesday, December 17, 2019 12:06 PM
To:                                          Brenda K. DeRemer; adam@apollo-law.com; David Blanchard; Harold Lichten
Cc:                                          Jeremy D. Robb; David A. James; Jason P. Hungerford; Joseph G. Schmitt; Denise C.
                                             Pishko
Subject:                                     RE: Olukayode, et al. v. UnitedHealth Group, et al.


Good Morning Counsel:

I am writing in response to the December 11 letter regarding opt-in Suzanne Lacy. While we agree Ms. Lacy would not
be part of the collective she nevertheless has live claims against Defendants. We are open to filing an amended
Complaint, or a separate case, which includes her claims individually, or to discussing a potential settlement of Ms.
Lacy’s overtime claims.

We are happy to talk further by phone.

Thank you,

Olena

From: Brenda K. DeRemer <bderemer@nilanjohnson.com>
Sent: Wednesday, December 11, 2019 8:33 AM
To: adam@apollo-law.com; David Blanchard <blanchard@bwlawonline.com>; Harold Lichten <hlichten@llrlaw.com>;
Olena Savytska <OSavytska@llrlaw.com>
Cc: Jeremy D. Robb <JRobb@nilanjohnson.com>; David A. James <djames@nilanjohnson.com>; Jason P. Hungerford
<JHungerford@nilanjohnson.com>; Joseph G. Schmitt <jschmitt@nilanjohnson.com>; Denise C. Pishko
<dpishko@nilanjohnson.com>
Subject: Olukayode, et al. v. UnitedHealth Group, et al.

Please see attached correspondence sent on behalf of Jeremy Robb.

BRENDA DEREMER
Legal Administrative Assistant
612.305.7593
bderemer@nilanjohnson.com
120 South Sixth Street ▪ Suite 400 | Minneapolis ▪ MN 55402
P 612.305.7500 | F 612.305.7501 | www.nilanjohnson.com




250 Marquette Avenue South, Suite 800, Minneapolis, MN 55401




PRIVILEGE AND CONFIDENTIALITY NOTICE - This message and any attachments may contain information that is
privileged, confidential and exempt from disclosure under applicable law. If you are not the intended recipient or
authorized to receive for the recipient, you are notified that dissemination, distribution or copying of this message and
                                                                      1
                 CASE 0:19-cv-01101-DSD-HB Doc. 177-6 Filed 01/15/21 Page 3 of 3
any attachments is strictly prohibited. If you have received this message in error, please immediately advise the sender
by reply e-mail and delete the message and any attachments.




                                                            2
